11/30/2016


                    IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                    November 28, 2016 Session

                                         IN RE CANNON B.

                      Appeal from the Juvenile Court for Loudon County
                        No. 2015-JV-480        Henry E. Sledge, Judge


                                   No. E2016-01826-COA-R3-PT


This is an appeal by the appellant, Abigail T., from an order terminating her parental rights
to her minor child. The order terminating the appellant’s parental rights was entered on
July 19, 2016. The Notice of Appeal was not filed until August 19, 2016, more than thirty
(30) days from the date of entry of the final order. The Attorney General, on behalf of the
appellee, Tennessee Department of Children’s Services, has filed a motion to dismiss this
appeal based upon the untimely filing of the Notice of Appeal. Because the record
confirms that the Notice of Appeal was not timely filed, we have no jurisdiction to consider
this appeal and grant the motion to dismiss.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, CHARLES D. SUSANO, JR., AND THOMAS R. FRIERSON, II, JJ.

Andrew E. Pate, Knoxville, Tennessee, for the appellant, Abigail T.

Herbert H. Slatery, III, Attorney General and Reporter, and W. Derek Green, Assistant
Attorney General, General Civil Division, Nashville, Tennessee, for the appellee,
Tennessee Department of Children’s Services.

Tara A. Henderlight, Knoxville, Tennessee, Guardian Ad Litem.

                                   MEMORANDUM OPINION1

       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case,
                  may affirm, reverse or modify the actions of the trial court by
                  memorandum opinion when a formal opinion would have no
                  precedential value. When a case is decided by memorandum opinion it
                  shall be designated “MEMORANDUM OPINION,” shall not be
                  published, and shall not be cited or relied on for any reason in any
                  unrelated case.
        A notice of appeal must “be filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from.” Tenn. R. App. P.
4(a). “The thirty-day time limit for filing a notice of appeal is mandatory and
jurisdictional in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). The
appellant has filed no response to the motion to dismiss and both the record and the
certified copy of the final order attached to the motion confirms that the date of entry of the
final order was July 19, 2016.

       Because the Notice of Appeal in this case was not timely filed, we lack jurisdiction
to consider this appeal. The motion to dismiss is granted with regard to the argument that
the Notice of Appeal was not timely filed and this appeal is dismissed. As such, we need
not address the additional argument raised in the motion that the Notice of Appeal did not
comply with Tennessee Code Annotated section 36-1-124(d), which states: “Any notice
of appeal filed in a termination of parental rights action shall be signed by the appellant.”
Costs on appeal are taxed to the appellant, for which execution may issue if necessary.




                                                                 PER CURIAM